Per Curiam,
The testatrix divided her estate into two funds, first her personalty, and secondly the proceeds of the sale of her realty. This division was in accordance with the general rule and the general understanding of the distinction made by the law. By the positive direction to sell it is true that the real estate became personalty, and the two funds thus technically merged into one for the purposes of the will if so required. But this technical conversion arises in furtherance of the testator’s intent and not to defeat it. T-he testatrix’s actual intent here is to keep the two funds separate, and such intent being clear it cannot be defeated by any artificial rule of construction.
The fact that she failed to dispose of the whole of the second fund cannot be made to defeat the intentional separation.
Decree affirmed at costs of the appellant.